UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6103



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus


AUBREY BERNARD BROWN,

                                             Defendant - Appellant.




                             No. 96-6621



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,
         versus


WILLIE LEE DIXON,

                                             Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CR-90-
128-MJG, CA-94-27-MJG, CA-94-26-MJG)
Submitted:   October 7, 1997           Decided:   November 7, 1997


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Fred Warren Bennett, CATHOLIC UNIVERSITY LAW SCHOOL, Washington,
D.C., for Appellants. Carmina Szunyog Hughes, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Appellants appeal from district

court orders denying their motions filed under 28 U.S.C. § 2255

(1994) (current version at 28 U.S.C.A. § 2255 (West 1994 & Supp.

1997)) and, in No. 96-6621, two motions for reconsideration of that

order. We have reviewed the record, the district court's opinions
and orders, and the report and recommendation of the magistrate

judge and find no reversible error. Accordingly, we affirm all of

the orders on the reasoning of the district court. United States v.
Brown, Nos. CR-90-128-MJG, CA-94-27-MJG; United States v. Dixon,

Nos. CR-90-128-MJG,   CA-94-26-MJG (D. Md. Nov. 15, 1995; Mar. 11

and Apr. 1, 1996). See Lindh v. Murphy, 521 U.S. ___, 1997 WL
338568 (U.S. June 23, 1997) (No. 96-6298). We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                3